Walker, J.
A district attorney pro tern, is legally authorized to do whatever the law authorizes a district attorney to do. An affidavit on which to found an information is properly made before a district attorney. (Paschal’s Digest, Article 2871.) The affidavit need not set out the offense with that particularity and formality required in an indictment. The information charges the offense in the language of the statute, and is sufficiently explicit. If the defendant were suffered to go*359at large on his own recognizance, though it was error in the court to suffer him to do so, it is not such an error as he will be heard to complain of.
The objection that the word June may be read soon, is frivolous, and will not be commented on by this court. The judgment of the district court is reversed, and the cause remanded.
Reversed and remanded.